Title: To George Washington from Colonel David Forman, 9 July 1780
From: Forman, David
To: Washington, George


					
						Sir
						Frehold [N.J.] Sunday Morning 9th July 1780
					
					Enclosed your Excly has a Diary kept on the Highlands of Middle Town, by it Your Excellancy will Observe that the small Fleet prepared for sinking & to Inturupt the Navigation to New York are returned to Sandy Hook—The same person Informes me, that two Deserters landed yesterday from one of the Enemies Ships of War who says they had a report on Board that a French fleet was on the Coast.
					All the Watermen on the Shoar agree that should the Enemy sink there Vessells at or Near the point of the Hook, That they will drive away with the first gale of Wind that Happins.
					The place they last removed from is the Shoalist water in the Channell way to New York and so far removed from the Sea that in all probability there Vessells when Sunk would remain unmoved untill they ware Weighed—Yet I am of the opinion they will (if at all) sink them at or Near the Point of the Hook—& for these reasons—If they have the passage of the Hook open the French fleet as soone as they get in will have a good Harbour behind the Hook or In Amboy [Raritan] Bay, by which means they will be secure from all Gales of Wind & have it absolutely in there power to Cut off all supplyes & at there leasure to plan the mode of

removeing any obstructions they Can Throw in the Channell way betwen the Banks—Which time, and a superior Naval force would Certainly affect, As the Channell betwen the Banks is too far distant to be cover’d by any Land Batterys they can erect—& by interrupting the Channell way at the point of the Hook & at the same Time Takeing possession of the Hook with a Body of Troops and Heavy Cannon they would make the passage if not Impassable at least very dificult—The same Storm that will displace the Vessells they may sink will in all probality Oblige the French fleet to put to Sea & the Weather that will permit them to return will again affoard an Opportunity of Sinking other Vessells.
					When I observed the Enemy would by Sinking a Number of Vessells at or near the point of the Hook and occupying it with a body of Troops &c. Make that passage Impassable or at least very dificult.
					I had referance only to a Naval Attack and that the British Ships with the Assistance of the Troops and Cannon on Shoar would prevent our Allyes from Weighing the Sunk Vessells or Warping through Them.
					Should a Body of our Troops Attack and take possession of the Hook every Dificulty would be removed in a very Short Time.
					By Landing a few piecus of Heavy Cannon the Troops Could Cover the French Ships While they drew the Sunk Vessells out of the Channell or Untill they Could Warp there Ships Through them The Hook at presant is guarded by a Lieut. and Twenty of the New raised Troops at the Light House—in the Cedars are about 60 or 70 refugees White and Black—At the Time Count De Estang lay off the Ennemy Erected a Bumb Battery at the Point of the Hook but sent very few Troops.
					Last Summer they Erected some Works and Sent some Heavy Cannon from New York for them—the works are now Intirely out of repair; the Cannon has long since been removed, I belive to New York—Should Your Excely on the Arival of the French fleet meditate an Attack on New York & think the possession of Sandy Hook of any Importance—it may not be amiss to remind your Excely that the Hook is made of a Very loose sand, A perfect Beach—& That it will be impossable to Erect any Works without the Assistance of Gabions or Fascines, or Some other Materials to give Stability to the sand—and as it is possable th[e]y may not be procured in Time should such a plan be in Existance it might be proper to have them prepared.
					from the Late Law of [this] State there is so few of the Militia Horse ordered out and so much use for them that in many Instances I Can not be furnished with one in fore and Twenty Hours and Never untill I send 15 or 20 Miles for them—by which means my Inteligence should the French fleet arrive will probably be delayed—Should your Excly be of Opinion that it will be Necessary I Can engage a Couple of Trusty

Ladds allways to be ready at a Minutes Warning. I have The Honour to be Your Exellancyes Most obdt Humble Servt
					
						David Forman
					
				